DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “ 30””’ “ on Page 7, lines 14-15, “60” on Page 7, line 25, and “TC’ “ on Page 10, line 8. It should also be noted that Page 7, line 7, of the instant specification further states that the collector plate 20’ has “six collector elements” while only 5 are shown in Fig. 1.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “ 2’ “ and “ 4’ “ in Fig. 7.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 
Specification
The disclosure is objected to because of the following informalities:
On Page 3, lines 15-16, “has an internal” should read “the socket has an internal”.  
On Page 4, lines 22-23, “from top” should read “from the top”.
Appropriate correction is required.
Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  
In claim 1, line 4” “being filled” should read “is filled”
In claim 13, line 3, “comprises of a socket” should read “comprises a socket”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim(s) 1, 11 and 21, the phrase "preferably" renders the claim(s) indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 16 recites the limitation "the fixation" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Claim 16 has been interpreted as being dependent upon claim 15.
Claim 20 recites the limitation “a metallic collector plate” in lines 3-4. The limitation of “a metallic collector plate” is previously introduced in line 3 of claim 1. It is unclear whether the recitation of claim 20 is referring to this previous limitation or introducing a new limitation.
Any claims dependent on the above claim(s) are rejected for their dependence.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6, 9, 11 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonnafous et al. (U.S. 2005/0218006), hereinafter Bonnafous, in view of Juric et al. (U.S. Patent No. 6,113,756), hereinafter Juric, and Yamamura et al. (U.S. 2006/0131169), hereinafter Yamamura.
Regarding claim 1, Bonnafous teaches a cathode element (see e.g. Fig. 5, cathode element 20; Paragraph 0043, lines 1-4) for an electrolysis cell of Hall-Heroult type for producing aluminum (see e.g. Paragraphs 0003 and 0005, lines 1-2, electrolytic cell for aluminum production by reduction, i.e. the Hall-Heroult process), comprising a carbonaceous body (see e.g. Fig. 5, cathode block 5 comprising a carbonaceous material; Paragraph 0019) connected with the upper side of a metallic collector (see e.g. Fig. 5, connection bar 6 made of steel; Paragraph 0041, lines 6-7), wherein a space between the said carbonaceous body and the collector plate is filled with an electric conductive material (see e.g. Fig. 2, conducting paste 7; Paragraph 0041, lines 7-10), 
Though Bonnafous does not explicitly teach the electric conductive material “comprising conductive particles”, this has been interpreted as an optional limitation because of the preceding word “preferably”. MPEP § 2143.03 states “Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.”
Bonnafous does not teach the metallic collector being a plate, instead teaching it as a bar house in a groove at the bottom of the carbon block (see e.g. Paragraph 0042, lines 1-5).
Juric teaches a cathode construction for use in an electrolytic reduction cell for production of aluminum (see e.g. Col. 1, lines 4-7), comprising a collector plate provided beneath a carbonaceous block (see e.g. Col. 4, lines 1-2). The collector plate allows for the use of carbon blocks with flat bottoms, which reduces the cost of constructing the cell by eliminating the need for machining grooves into the carbon block and increases the life of the cathode (see e.g. Col. 5, lines 10-16). The collector plate further provides a physical barrier for infiltration of the electrolyte bath into an insulating lining underlying the collector (see e.g. Col. 4, lines 5-9), such an insulating lining similarly being taught by Bonnafous (see e.g. Bonnafous Fig. 2, bottom refractory element 3; Paragraph 0041, lines 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collector bar of Bonnafous to 
Bonnafous in view of Juric does not explicitly teach the carbonaceous body being made of calcinated carbonaceous material, but does teach it comprising graphitized carbon (see e.g. Bonnafous Paragraphs 0009 and 0038).
Yamamura teaches a cathode block for aluminum reduction (see e.g. Abstract), comprising a composition of 15 to 100 wt% calcined coke which comprises carbon which is then kneaded, formed, baked and graphitized (see e.g. Paragraphs 0007-0008). The cathode blocks made in this manner have excellent abrasion resistance and provide a longer pot life span as compared to simply graphitized cathode blocks (see e.g. Paragraph 0004 and Paragraph 0026, lines 2-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbonaceous block of Bonnafous in view of Juric to instead comprise the calcined coke-containing carbonaceous block taught by Yamamura in order to provide excellent abrasion resistance for the cathode block and thereby longer life span for a pot comprising the block.
Regarding claim 2, Bonnafous in view of Juric and Yamamura teaches the carbonaceous body being rodded to the collector plate in a manner where the outer end part of the carbonaceous body is electrically insulated from the collector plate (see e.g. Bonnafous Figs. 2 and 3, unsealed zone 17 filled with electrically insulating material s of the unsealed zone 17 is 0.18 m, equal to 180 mm; Paragraph 0068, lines 8-9)
Regarding claim 5, Bonnafous in view of Juric and Yamamura teaches the cathode element comprising a horizontal current outlet integrated with the collector plate (see e.g. Bonnafous Fig. 2, insert 16 fitted into connection bar 6; Paragraph 0047, lines 1-2).
Regarding claim 6, Bonnafous in view of Juric and Yamamura teaches the current outlet being integrated in a slot in the collector plate (see e.g. Bonnafous Figs. 5-7, insert 16 inside a cavity or blind hole in bar 6; Paragraph 0048, lines 1-2). 
Regarding claim 9, Bonnafous in view of Juric and Yamamura teaches the cathode element comprising a horizontal current outlet on each end being integrated with the collector plate (see e.g. Bonnafous Paragraph 0047, lines 1-2, the metal insert is provided on each end of the connection bar).
Regarding claim 11, Bonnafous in view of Juric and Yamamura teaches the current outlet comprising a copper conductor (see e.g. Bonnafous Paragraph 0047, lines 1-3) covered by a protective sheet (see e.g. Bonnafous Figs. 2 and 5, the insert 16 is completely surrounded by the ends of conductor bar 6; Paragraph 0047, lines 1-5).
Regarding claim 20, Bonnafous in view of Juric and Yamamura as combined above does not teach at least one metallic collector element being arranged at the upper side of the metallic collector plate, where said collector element is embedded in a corresponding recess in the bottom part of said carbonaceous body, the recess being 
Juric further teaches contact plugs which are distributed along the upper side of the collector plate which extend into recesses within the cathode carbon block (see e.g. Fig. 9, contact plugs comprising copper inserts 39 and metal layer 38 which extend into holes in cathode block 30 from the upper side of collector plate segments 34 and 35; Col. 4, lines 53-65, and Col. 12, lines 18-31), comprising a central metallic collector element and an layer of electric conductive material comprising metal powders, i.e. particulate (see e.g. Fig. 9, metallic layer 38 with copper inserts 39; Col. 4, lines 53-57, and Col. 12, lines 22-26), wherein the recess in the carbon block is wider than the central collector element and filled with the electric conductive material (see e.g. Fig. 9, copper insert 39 which has a smaller width than the hole formed in carbon block 30, the remainder of the hole being filled by metallic layer 38). These contact plugs distribute current much further into the cathodes than conventional collector bars and provide much greater opportunity to control and design electrical flows and fields in the cell (see e.g. Col. 4, lines 24-28). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathode element of Bonnafous in view of Juric and Yamamura to further comprise the contact plugs which include metallic collector elements surrounded by an electric conductive particulate material and extend from the upper side of the collector plate into recesses in the cathode carbon body as taught by Juric in order to distribute current further into the cathode block and allow for control and design of electrical flows and fields in the cell.

Regarding claim 22, Bonnafous in view of Juric and Yamamura teaches the collector elements being of shorter length than the carbonaceous body (see e.g. Juric Figs. 9-10, the contact plugs are shorter in all dimensions than the cathode block 30).
Regarding claim 23, Bonnafous in view of Juric and Yamamura teaches an electrolysis cell of Hall-Heroult type comprising several cathode elements as defined in claim 1 (see e.g. Bonnafous Fig. 2, electrolytic cell 1 for aluminum production comprising several cathode blocks; Paragraph 0041, lines 1-6, and Paragraph 0046), wherein a cell is built with several cathode elements and in a configuration of only the same elements (see e.g. Bonnafous Paragraph 0065, lines 1-3, exemplary cell comprising 20 cathode elements as illustrated in Fig. 3).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonnafous in view of Juric and Yamamura, as applied to claim 1 above, and further in view of Hop et al. (U.S. 2017/0350028), hereinafter Hop ‘028.
Regarding claim 3, Bonnafous in view of Juric and Yamamura teaches all the elements of the cathode element of claim 1 as stated above. Bonnafous in view of Juric and Yamamura further teaches the carbonaceous body being rodded to the collector 
Hop ‘028 teaches a cathode element for a Hall-Heroult electrolysis cell (see e.g. Abstract) comprising cathode blocks which are insulated from collector bars beneath them in an asymmetrically configuration, leading to an improvement in metal heaving and instability rate (see e.g. Paragraphs 0087-0088 and 0122).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathode elements of Bonnafous in view of Juric and Yamamura to have asymmetric insulation between the cathode blocks and collectors as taught by Hop ‘028 in order to improve metal heaving and instability rate in the cell.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonnafous in view of Juric and Yamamura, as applied to claim 1 above, and further in view of Long et al. (U.S. Patent No. 3,282,806), hereinafter Long.
Regarding claim 4, Bonnafous in view of Juric and Yamamura teaches all the elements of the cathode element of claim 1 as stated above. Bonnafous in view of Juric and Yamamura does not teach at least one thermocouple being inserted into a metallic component inside of or below the collector plate. 
Long teaches a cell for electrolytic reduction and refining of a metal (see e.g. Col. 1, lines 20-25, and Col. 1, line 70-Col. 2, line 3) comprising a thermocouple assembly which is inserted into an aluminum oxide tube which isolates the thermocouple (see e.g. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathode element of Bonnafous in view of Juric and Yamamura to comprise a thermocouple element extending through a protective aluminum oxide to rest against the side or bottom of the cell housing the element as taught by Long in order to allow for control of the cell temperature.
Bonnafous in view of Juric, Yamamura and Long does not explicitly teach the thermocouple being below the collector plate, but Long does teach that the thermocouple can rest against either the side or bottom of the receptacle holding the cell elements (see e.g. Long Col. 3, lines 9-12), the latter of which would result in the thermocouple being below the collector. 
KSR Rationale E states that it may be obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermocouple assembly of Bonnafous in view of Juric, Yamamura and Long to be below the cell receptacle, and thereby below the collector plate, as taught by Long as one of two configurations for locating the thermocouple assembly with a reasonable expectation of success for controlling the temperature in a metal electrolytic reduction cell.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonnafous in view of Juric and Yamamura, as applied to claim 5 above, and further in view of Tarrant et al. (WO 2012/161594), hereinafter Tarrant.
Regarding claim 7, Bonnafous in view of Juric and Yamamura teaches all the elements of the cathode element of claim 1 as stated above. Bonnafous in view of Juric and Yamamura further teaches the horizontal current outlet comprising one current conductor part that is integrated to the collector plate in a recess of the collector plate that is complementary with the corresponding part of the conductor (see e.g. Bonnafous Figs. 5-7, insert 16 is fitted into a cavity or blind hole in bar 6; Paragraph 0048, lines 1-2). Bonnafous in view of Juric and Yamamura does not teach this part being integrated by a press-fit (knock) fixation.
Tarrant teaches an electrical connection assembly for an electrolytic metal reduction cell (see e.g. Abstract) comprising a copper contact inserted into a slot via a press-fit connection which creates friction and improves metallic connection and electrical conductivity between the insert and the slot (see e.g. Fig. 1b, copper tongue 5 and aluminum slot 4; Page 8, lines 13-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the horizontal current outlet and collector plate of Bonnafous in view of Juric and Yamamura to be connected by a press-fit connection as taught by Tarrant to provide improved metallic connection and electrical conductivity between the two components.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonnafous in view of Juric and Yamamura, as applied to claim 5 above, and further in view of Homley et al. (U.S. Patent No. 6,231,745), hereinafter Homley.
Regarding claim 8, Bonnafous in view of Juric and Yamamura teaches all the elements of the cathode element of claim 1 as stated above. Bonnafous in view of Juric and Yamamura does explicitly teach the part of the current conductor integrated to the collector plate having a delta-shaped part. Bonnafous in view of Juric and Yamamura does however teach the current conductor having different cross sectional shapes, including polygonal (see e.g. Bonnafous Paragraph 0062, lines 1-5).
Homley teaches a cathode collector for an electrolytic reduction cell (see e.g. Abstract) comprising a copper insert which may have a circular, oval or triangular, i.e. delta, shape (see e.g. Col. 16, lines 33-39).
KSR Rationale E states that it may be obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductor insert of Bonnafous in view of Juric and Yamamura to have a triangular, i.e. delta-shaped, cross-sectional shape as taught by Homley as suitable polygonal cross-sectional configuration for a cathode collector bar insert with a reasonable expectation of success.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonnafous in view of Juric and Yamamura, as applied to claim 9 above, and further in view of Casdas et al. (U.S. Patent No. 4,654,133), hereinafter Casdas.

Casdas teaches an electrolytic cell for production of aluminum (see e.g. Abstract) comprising a cathode element which comprises a carbon block provided on a steel bar which has current outputs extending horizontally outwards from an upstream side and a downstream side of the cell (see e.g. Fig. 5, cathode block 5 with steel bar 12 which has upstream and downstream outputs 14 and 15; Col. 3, lines 22-29, and Col. 5, lines 35-45), wherein the cross-section of the output on the downstream side is reduced and its length increased with respect to the cross-section and length of the output on the upstream side (see e.g. Figs. 5-6, downstream output 15 which has its cross-section reduced and length increased in comparison to upstream output 14; Col. 4, lines 5-12, and Col. 5, lines 41-45). This enables the upstream and downstream circuits to be electrically balanced (see e.g. Col. 3, line 66-Col. 4, line 5) and mitigates disturbances in the liquid aluminum of the cell due to electrical asymmetry caused by catch-up currents from the downstream circuit (see e.g. Col. 1, lines 58-66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the horizontal outlets, formed by the inserts and external collector bar segments, in the cathode element of Bonnafous in .
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonnafous in view of Juric and Yamamura, as applied to claim 1 above, and further in view of Chen et al. (U.S. 2012/0279054), hereinafter Chen.
Regarding claim 24, Bonnafous in view of Juric and Yamamura teaches all the elements of the cathode element of claim 1 as stated above. Bonnafous in view of Juric and Yamamura further teaches an electrolysis cell of Hall-Heroult type comprising several cathode elements as defined in claim 1, wherein a cell is built with several cathode elements (see e.g. Bonnafous Fig. 2, electrolytic cell 1 for aluminum production comprising several cathode blocks; Paragraph 0041, lines 1-6, and Paragraph 0046). Bonnafous in view of Juric and Yamamura does not explicitly teach the cell having a configuration of different elements. 
Chen teaches an aluminum electrolysis cell (see e.g. Abstract) comprising staggered high and low cathode blocks with different heights (see e.g. Paragraph 0004, lines 1-6, and Paragraphs 0005-0006) which provides good stability in the cell, decreased investment costs, improved energy savings and reduced energy consumption (see e.g. Paragraph 0004, lines 6-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrolysis cell of Bonnafous in .
Claims 1, 12-15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hop et al. (WO 2009/099335), hereinafter Hop ‘335, in view of Mitchell et al. (U.S. Patent No. 5,855,758), hereinafter Mitchell.
Regarding claim 1, Hop ‘355 teaches a cathode element (see e.g. Fig. 9, cathode 20’) for an electrolysis cell of Hall-Heroult type for producing aluminum (see e.g. Page 1, lines 5-8), comprising a carbonaceous body of calcinated carbonaceous material (see e.g. Page 2, lines 10-12, and Claim 1) connected with the upper side of a metallic collector plate (see e.g. Fig. 9, collector plate 30’; Page 6, lines 12-13), wherein a space between the said carbonaceous body and the collector plate is filled with an electric conductive material comprising conductive particles (see e.g. Fig. 9, conductive particles filling space between collector elements 21’ of collector plate 30’ and the cathode 20’; Page 6, lines 9-13).
Hop ‘355 does not teach the collector plate further comprising at least one horizontal current outlet on at least one side and/or at least one vertical metallic current outlet connected to the collector plate.
Mitchell teaches a connection assembly for aluminum electrolysis cell (see e.g. Abstract), comprising a vertical insert which is inserted into a collector bar (see e.g. Fig. 3, insert assembly 30 and collector bar 16; Col. 5, lines 56-58). This insert provides a high conductivity/low resistivity material that establishes good electrical contact with the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathode element of Hop ‘355 to comprise the insert assembly taught by Mitchell in order to establish a good electrical contact to a strap which connects the cathode element to an external bus-bar system.
Regarding claim 12, Hop ‘355 in view of Mitchel teaches the cathode element comprising at least one vertical current outlet arranged at the opposite side of the collector than said carbonaceous body (see e.g. Mitchell Fig. 3, insert assembly 30 which extends from beneath collector bar 16; Col. 5, lines 56-58).
Regarding claim 13, Hop ‘355 in view of Mitchell teaches the vertical outlet comprising a socket integrated with the collector plate (see e.g. Mitchell Fig. 3, sleeve 30a; Col.5, lines 56-59) wherein a rod shaped current conductor is attached to the socket (see e.g. Mitchell Fig. 3, tapering member 30 received in passage 30c of sleeve 30a; Col. 5, lines 56-63).
Regarding claim 14, Hop ‘355 in view of Mitchell teaches the socket being of a metallic material (see e.g. Mitchell Col. 6, lines 11-13, the sleeve is formed from or coated with silver or a silver alloy) and being welded to the collector plate (see e.g. Mitchell Col. 3, lines 56-60).
Regarding claim 15, Hop ‘355 in view of Mitchell teaches the socket having an internal recess where an upper part of the current conductor has a shape complementary with said recess for fixation of said current conductor to the socket (see 
Regarding claim 18, Hop ‘355 in view of Mitchell teaches a threaded bolt at the top of the socket communicating with a threaded bore (see e.g. Mitchell Fig. 3, threaded extension of member 30b which forms threaded connection with tightening nut 31; Col. 5, line 66-Col. 6, line 2).
Regarding claim 19, Hop ‘355 in view of Mitchell teaches the current conductor being made out of copper or an alloy thereof (see e.g. Mitchell Col. 2, lines 26-29).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hop ‘355 in view of Mitchell, as applied to claim 15 above, and further in view of Tarrant.
Regarding claim 16, Hop ‘355 in view of Mitchell teaches all the elements of the cathode element of claim 15 as stated above. Hop in view of Mitchell does not teach the fixation being a press-fit (knock) fixation.
Tarrant teaches an electrical connection assembly for an electrolytic metal reduction cell (see e.g. Abstract) comprising a copper contact inserted into a slot via a press-fit connection which creates friction and improves metallic connection and electrical conductivity between the insert and the slot (see e.g. Fig. 1b, copper tongue 5 and aluminum slot 4; Page 8, lines 13-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathode element of Hop ‘355 in view of Mitchel to comprise a press-fit fixation between the socket and the current .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hop ‘355 in view of Mitchell, as applied to claim 13 above, and further in view of McMinn et al. (U.S. Patent No. 3,499,831), hereinafter McMinn.
Regarding claim 17, Hop ‘355 in view of Mitchell teaches all the elements of the cathode element of claim 13 as stated above. Hop ‘355 in view of Mitchel further teaches a sleeve surrounding the current conductor (see e.g. Mitchell Col. 2, lines 39-44, coating provided on the insert) and the end of the sleeve abutting an annular ring at the current rod for forcing the rod into the socket when tightened (see e.g. Mitchell Fig. 3, tightening nut 31 which draws member 30b into tight engagement with sleeve 30a; Col. 5, line 66-Col. 6, line 2).
Hop ‘355 in view of Mitchell does not teach the socket having internal threads at its outermost end for receiving the sleeve
McMinn teaches a current collector pin for connection to a cathode in an aluminum reduction cell (see e.g. Col. 1, lines 15-17) which utilizes a threaded connection at the pin end to provide a more secure connection (see e.g. Col. 3, lines 26-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the socket and sleeve of Hop ‘355 in view of Mitchell to be connected with a threaded connection as taught by McMinn in order to provide a more secure connection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795